      Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 1 of 11 Page ID #:1


     James E. Mahfood, Esq., SBN 108949
 1
     LAW OFFICES OF JAMES E. MAHFOOD
 2   25283 Cabot Road, Suite 116
     Laguna Hills, CA 92653
 3   (949) 830-3700
     jamahfood@mahfoodlaw.com
 4
     Attorney for Plaintiff Sky Michael Buroza
 5

 6

 7
                            UNITED STATES BANKRUPTCY COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
 9

10   SKY MICHAEL BUROZA, an                       Case No.: _ _ _ _ _ _ _ _ __
     individual
11
                Plaintiff,                        COMPLAINT FOR DAMAGES
12   vs.                                          DUE TO NEGLIGENCE-Auto

13   UNITED STATES BUREAU OF
     CUSTOMS AND BORDER
14   PROTECTION SERVICE, a
     government entity, UNITED STATES
15
     OF AMERICA, a government entity
16   and Does 1 through 10, inclusive,

17                   Defendants.

18

19
                                                 JURISDICTION
20
            1.     This Court has jurisdiction of this matter where Plaintiff is a resident of the
21
     County of Orange in the Central District of California and the United States of
22
     America is a defendant in this action.
23
                                                  PARTIES
24
             2. Plaintiff, SKY MICHAEL BUROZA (hereinafter BUROZA), is a resident of
25
     the County of Orange in the Central District of California and at all times relevant
26
     herein was residing in the County of Orange.
27
            3. Plaintiff is informed and believes, and thereon alleges, that at all times
28
     mentioned herein, Defendant UNITED STATES OF AMERICA, employed, hired,


                                        COMPLAINT FOR DAMAGES -1
      Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 2 of 11 Page ID #:2



 1   directed, managed, and or supervised GUILLERMO ESPARZA (hereinafter
 2   ESPARZA).
 3         4.        Plaintiff is informed and believes, and thereon alleges ESPARZA is an
 4   individual who was the agent and employee of the UNITED STATES CUSTOMS AND
 5   BORDER PROTECTION SERVICE a department of Defendant UNITED STATES OF
 6   AMERICA, and in doing all of the things herein mentioned was acting within the scope
 7   of his authority and employment as such agent and employee, and with the permission
 8   and consent of Defendant UNITED STATES OF AMERICA.
 9          5.       The true names and capacities of defendants sued herein as DOES 1
10   through 10, inclusive, are unknown to Plaintiff who hereby sues such defendants by
11   such fictitious names. Each of the defendants named herein as a DOE is in some manner
12   responsible for the events sued upon. Plaintiff will amend this complaint to insert the
13   true names and capacities of each DOE defendant when and if ascertained.
14         6.        Plaintiff is informed and believes and thereon alleges that each named
15   defendant and those defendants sued herein by such fictitious names were the agents,
16   employees, and servants of every other defendant herein, and each of them, and were at
17   all times herein relevant, acting within the scope of their employment and agency
18   relationship.
19                                   FIRST CAUSE OF ACTION
20                                      NEGLIGENCE (Auto)
21               (By Plaintiff against Defendants UNITED STATES OF AMERICA
22                                      and DOES 1 through 10)
23         7.        Plaintiffrealleges and incorporates each and every allegation contained in
24   paragraphs 2 through 6 as though fully set forth herein.
25         8.        On or about Sunday, July 7, 2019 at 11:55 a.m., BUROZA was driving his
26   rented 2019 Nissan Versa southbound on SR-7 toward the intersection with SR-98
27   facing a green traffic control light as his vehicle entered the intersection. ESPARZA
28   was on duty as a United States Border Patrol Agent in his employer's 2009 Chevrolet


                                       COMPLAINT FOR DAMAGES -2
      Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 3 of 11 Page ID #:3



 1   Tahoe driving westbound on SR-98 with his emergency lights and siren on at 65 miles
 2   per hour. Before he reached the intersection with SR-7 he changed lanes across the
 3   center line to the eastbound lane ofSR-98 to pass a westbound car stopped at the red
 4   traffic light and entered the intersection. He had no time or distance to avoid impacting
 5   BUROZA's vehicle. ESPARZA was not responding to an emergency call and was in
 6   violation of31453(a) VC by illegally entering the intersection against a red traffic light.
 7   His Tahoe slammed into the left rear ofBUROZA's vehicle and spun it around to the
 8   southeast. BUROZA's airbags deployed and he suffered severe bodily injuries in the
 9   crash. He suffered substantial injuries to his head, neck, hips, groin, wrist, ankles and
10   knees. He was taken by ambulance to the El Centro Regional Medical Center
11   emergency room where he was treated for his injuries.
12         9.       Defendants owed a duty to Plaintiff to properly and safely operate his
13   vehicle so as not to violate Plaintiff's right-of-way and cause a collision between the
14   vehicles.
15         10.      Defendants breached their duty to Plaintiff when ESPARZA illegally
16   entered the intersection against a red light at an excessive speed.
17         11.      It was foreseeable to Defendants that as a result of their breach of duty
18   to Plaintiff that such breach would result in serious bodily injury to Plaintiff.
19         12.      ESPARZA's maneuvering his vehicle into Plaintiff's was a violation of
20   California Vehicle Code§ 31453(a) which provides: A driver facing a steady circular
21   red signal alone shall stop at a marked limit line, but if none, before entering the
22   crosswalk on the near side of the intersection or, if none, then before entering the
23   intersection, and shall remain stopped until an indication to proceed is shown ...
24         13.      The purpose of Vehicle Code§ 31453(a) is to prevent the occurrence of
25   collisions at intersections. Plaintiff, as a member of the general motoring public
26   approaching an intersection, was in the specified class of persons intended to be
27   protected by Vehicle Code§ 31453(a). On July 7, 2019, ESPARZA was
28



                                      COMPLAINT FOR DAMAGES -3
      Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 4 of 11 Page ID #:4



 1   aware that entering an intersection against a red light created the risk of causing a
 2   collision with crossing traffic. As a result ofESPARZA's violation of Vehicle Code§
 3   § 3 l 453(a), his negligence in causing the collision shall be presumed as a matter of
 4   law.
 5              14.   As a direct and proximate result of Defendant's breach of duty to Plaintiff,
 6   as well as their violation of Cal. Vehicle Code § 31453(a), Plaintiff has suffered injury
 7   to his body, incurred medical bills for treatment of his injuries, lost income, and endured
 8   pain, loss of quality of life, mental anguish, inconvenience, fear, and loss of enjoyment
 9   of life.
10          15.       Under the Federal Tort Claims Act, the UNITED STATES OF AMERICA
11   is liable for its acts of negligence "in the same manner and to the same extent as a
12   private" defendant would be under California law. 28 U.S.C. § § 1346 and 2674.
13          16.       As ESPARZA was operating his vehicle in the normal course and scope of
14   his employment with the UNITED STATES OF AMERICA, and used the vehicle as a
15   means to perform his job duties, the UNITED STATES OF AMERICA is liable for
16   damages caused by EPARZA's negligent operation of his vehicle.
17          17.       On September 13, 2019, Plaintiff filed a complete administrative "Claim
18   for Damage, Injury or Death, which was received by U.S. Customs and Border
19   Protection attorney Erik J. Gantzel in accordance with the requirements ofU.S.C.
20   §2675(a) of the Federal Tort Claims Act. A copy of the Claim for Damage, Injury, or
21   Death is attached hereto as Exhibit I. The claim was rejected by Raul L. Ortiz, Deputy
22   Chief, U.S. Border Patrol on May 24, 2020, a true and correction of the rejection letter
23   is attached hereto as Exhibit 2.
24          II
25          II
26          II
27          II
28          II


                                        COMPLAINT FOR DAMAGES -4
      Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 5 of 11 Page ID #:5



 1         WHEREFORE, Plaintiff prays judgment as follows:
 2

 3         1. On the First Cause of Action for Negligence:

 4             a.   For actual and special damages according to proof at the time of trial;
               b.   Damages for medical and related expenses according to proof;
 5
               c.   Interest according to law;
 6             d.   For costs of suit herein incurred; and
               e.   For such other and further relief as the Court may deem just and proper.
 7

 8                                                    Respectfully submitted,
 9

10
     Dated: October   ~It   2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        COMPLAINT FOR DAMAGES -5
Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 6 of 11 Page ID #:6




                             EXHIBIT 1




                             EXHIBIT 1
                        Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 7 of 11 Page ID #:7
                                                                           INSTRUCTIONS: Please read carefully: -\structions on the                             FORM APPROVED
                   CLAIM FOR DAMAGE,                                                                                                                          ·OMS.NO. HOS.O!lre.
                                                                          ·reverse·slde·and supply information requesteo vn both'sides of this
                    INJURY, OR DEATH                                       form. Use additional sheet(s) if necessary. See reverse side for
                                                                           additional instructions.
    1. Submit to Appropriate Federal Agency:                                                           2. Name, address of Claimant, and Cfaimant's personal representamte if any.
                                                                                                          (See instrucYons on reverse}. Number. Street, City, Slate and Zip code.

    U.S. Customs and Border Protection                                                                 Claimant Sky Michael Buroza
    610 Ash St Ste 1200                                                                                Attorney: James E. Mahfood
    San Diego, CA 92101                                                                                25283 Cabot Rd Ste 116
                                                                                                      ·tayuna- Hills-, CA 9265-3·
    3. TYPE OF EMPLOYMENT                    4. DATE OF BtRTH            5. MARITAL STATUS             6. DATE AND DAY OF ACClOENT                           7. TIME {A.M. OR P.M.}

          D MILITARY         ig) CMUAN 110/17/1980                        Unmarried                    07/07/2019                       Sunday                11:55AM
    a. BASIS OF CLAIM {stale in detail the known facts and c.frcums.'ances attending the damage-, injury, at death, identffyjng persons and property involved, tile place of ocetlrrence and
       the cause thereof. Use adcfrtional pages if necessary).


 Guillermo Esparza, and employee of Department of Homeland Security, drove his 2009 Chrev Tahoe into the intersection of
 SR,7 .and SR-98 against a red light on a non emergency sjtuation and. c;ol!id.ed with a 2.019 Nissan Vers.& d.riv.e.n. by.c.lc1irna.n! Sky ..
 Buroza causing him severe injuries in his head, neck, back and knees and substantial damage to his vehicle.SCP report
 #9625-2019-00464 states that Esparza was at fault in this accident Due to the impact, claimant's vehicle spun around and
 come to rest at a curb.

    9.                                                                               PROPERTY DAMAGE

    NAME AND ADDRESS OF OWNER, lF OTHER THAN CLAIMANT {Number. Street City. Slate, and Zip Code)•


. Eai:i.·Hcldings, LLC, 14002 E 2tst Street Tulsa. OK 74 t34 {E11tei:prise Rental Car).
    BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY B~ INSPECTED.
    (See instructions on reverse side).


 Claimant's vehicle was totaled. Unknown as to location
    10.                                                                   PERSONAL INJURY!WRONGFUL DEATH
STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WiifCH FORMS THE BA~S OF THE ClAfM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEOENT.

Claimant !oss consciousness from the head injury and a dosed head trauma. He further suffered spinal injuries to entire spine
from neck to his low back and knees due to the impact and spinning vehicle.



11.                                                                                       WITNESSES

                                   NAME                                                                ADDRESS {Number, street. City. State, and Zip Code)

                            Caih Anger Nunez                                                      536 Barbara Worth Road; Cafexfcp, ,C.A l,;123:i:,,,,.


                                                                                                                        ·-1:1';~::}~-::~;fi;;:·1 i
·12. {See instruc!ions on reverse}.                                             AMOUNT OF CLAIM fm dollars}

12a. PROPER1Y DAMAGE                         12b. PERSONAL INJURY                            12c. WRONGFUL DEATH


20,000.00                                    1,000,000                                                                                  1,020,000
! CERTIFY THAT THE AMOUNT OF ClAiM COVERS ON!..Y DAMAGES ANO fNJURfES CAUSED BY THE tNCIOENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION ANO FINAL SETTLEMENT OF THIS CLAIM.

1 a SIGNATURE OF CtAl1'-AANT (See instructions on reverse side}.                          5££         13b. PHONE NUMBER Of PERSON SIGNING FORM 14. DATE OF SIGNATURE

    '       •
                r.- it,,,    IJ,   /7    J                                  -
                                        /lftE,7?11,{fv {v/Z. ,,, "-·•><A-h.c- f t ( ~ 9498303700                                                                09/13/2019
I                             u CML PENALTY FOR PRESENTING                                                         CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                        -FRAUOULENT:ClJ\IM-                                                               Cl:AIMOR WOONG-FA'b.SeS'FATEMCN,TS-

ihe ci~Imant is liable to !he United States Govemmeot for a eivif penally of no! less than            Fine, imprisonment. or both. (See 18 U.S.C. 287, 1001.)
i5,000 and no! more than $10,000, plus 3 thnes the amount of damages sustained
 >y the GovemmenL (See 31 U.S.C. 3729}.

\uthorized for Local Reproduction                                                 NSN 7540-00-634-4046                                          STANDARD FORM 95 (REV. 212007)
'revious Edition is not Usable                                                                                                                  PRESCRJBEO BY DEPT. OF JUSTICE
                                                                                                                                                 28CFR 14.2
5-109
                         Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 8 of 11 Page ID #:8
                         .-
                                                                      ---                          INSURANCE COVERAGE                                          -~                                               -.----- .....
                . ··-·                       ·-----·. .........             .   ,,. .....    ····- ............,. --- ·····-~-- .•. ····----   -· -.........        -----   ·-        .         ·---   - -·
    · :In ~rdertMt subrogation cfaims may be adJudicated. it is~essentia! that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

      15. Do you carry accident Insurance?       l2SJ Yes         If yes, give name and address of insurance company (Number, Street. City, State, and Zip Code} and portcy number.                             0    No

      Ameriprise, IDS Property Casualty, 3500 Packerland Dr, DePere, WI 54115




.'
     16. Have you- fired a Claim wi!h your insurance carrier in this instance, and If so, is it full coverage or deductible?                          J2J Yes       Q_No_        17. ff deductible, state smount.



                                                                                                                                                                                 0.00
     18. !fa claim has been fded with your C:lrrier, what action has your insurer taken or proposed to take with reference to your ciatm? {It is necessary that you ascertain these facts).
     Unknown. Vehicle was owned by Enterprise Car Rental, P.O. 843369, Kansas City, MO 64184
     Claim #14699377



     19. Do you carry publlc rrab11Hy and property damage insurance?               [81      Yes    lf yes, give name and address of insurance earner (Number. Street, City. State, and- Zip Code).                  0No
     Ameriprise, 1DSproperty_Q;3sualty, :\500 Packer!and Dr, D_ePere, WI 54115                                                                                      .        ..                ··-
     Claim #270748988622



                                                                                                         tNSTRUGTIONS
'
     Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
     emp!oyee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
     daimform.

                                                                   Complete aU items ~ fnsert the word NONE where applicable.

     A CLAIM SHALL SE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL          DAMA9ES IN ASUM CfRTAIN FOR INJURY TO OR LOSS OF PROPER1Y, PERSONAt
     AGENCY RECEIVES FROM A ClA!Y,ANT, HES DULY AUlliORIZED AGENT, OR lEGAl INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
     REPRESENTATIVE. AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN          THE ClArM MUST BE .PRESEN1'ED TO THE APPROPRIATE FEDERAL AGENCY 1MTHJN
    :UQ.Tlf.lCATION. OF. AN.JNctOENT, ACCOMPANIED £ff.A CLAIM FOR MONEY                                              ,:WO. YEARSAF.fERTHE                ClAIIVI ACCRUES.
    Failure to comptetety execute this form or to supply the requested material within                                The amount clru'med shotlld be substanUated by cornpetent evidence as folfows!
    two years-from the date the claim accrued may render your claim invalid. A-claim
    is deemed presented when it is received by the appropriate agency, not when it is                                 (a) tn support of the claim for personal injuty or death, the daimant shouk:f submit a
    mailed.                                                                                                           written report by the attending physician, showing the nature and-extent of lhe injury, the
                                                                                                                      nature and extent of treatment. the degree of pennanent disabilily. if any. the prognosis,
                                                                                                                      and the period of hospitalization. or !ncapaalafion, attaching itemized bills for medical,
   If instruction is needed in completing thls form, the agency listed in item #-1 on the reverse                     hospital. or burial expenses actually incurred..
   side may he COl'ltaded. Complete regulafrons pertaining to claims asserted under the
   Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
 l,Many .agencies have published supplementingfeg(!lations. If more than one agency_is               (b) In support of claims for damage to properly, which has been or can be economically
 r-mvorved, please state each 2gency.                                                             • repaired; the-daimantshoti:tct·submitatreasttwcritemized"signed statemerits'oreslirno4'es ·
                                                                                                    by refrabte, disinterested concerns. or, if payment has been made, the "emized signed
                                                                                                    receipts evtdencing payment
  The claim may be filled by a du1y authorized agent or other legal representative, provided
-&idence salisfactorrto~e- Governml:ht is SUbmitted\;.,Uflthe ClaITTl estabifshiii9 ·express
                                                                                                       •..         ..       ·-··                         -· -- ---- -·-
                                                                                                                                                  . ~ ··-. --·                            --
   authority to act for the claimant A claim presented by an agent or legal representative          (c} In support of ciaims for damage to properly which is not economrcaUy repa,'rable, orlf
   must be presented in !he name Of the damtant If !he ctaim is signed by the agent or              the property is Iost or destroyed, the claimant shOUkl submit statements as to the original
  legal representative, ft must show the lit!e or legal capacity of lhe person signing and be       cost of the property. the date of purchase. and tile v<:1lue of the property, both before and
  eccompanit!d by evidence of his/her authority to present a ciaim on behalf of the claimant        after the accident Such statements should be by disinterested competent persons.
  as agent, executor. administrator. parent. guard*ian or other represeota:live.                    preferably reputable dealers or officialS famillat with the type of property damaged, or by
                                                                                                    two or more competitive bidders,. and should be ceriilied as being just and .correct.
    Jf cialmant Intends to fr!e for both per.sonaf initJry and property damage, the amount for
    each must be shown in item number 12 of this form.                                                               {d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                                     forfeiture of your rights.

                                                                                                   PRIVACY ACT NOTICE
    This Notice is provided in accordance with the Privacy Act. ti U.S.C. 552a(e}{3). and                            8. Piincipal Pu,pose; The information requested is to be used in evatuatmg claims.
    concerns fue informaf.on requested in the letter to which th.is Notice is attached.                              C. Routine Use: See the Notices of Systems Of Records for the agency to whom you are
       A Authority; The requested information is sclicited pursuant to one or more of the                               submitting this torm for this infonnalion.
            following: S U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq.• 28 C.F.R.                        0. Effect ofFailure to Respond: Disclosure is vofuntaiy. However, fai!ore lo supply the
            Part 14.                                                                                                    requested information or to execute the fonn may render your claim ":-nvalid."

                                                                                       PAPERWORK RCOUCTJON ACT NOTICE

    fhis notice i s ~ for the purpose of the Paperwork: Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to a\lerage 6 hours per
    ·esponse, including the time 'for reviewing instrucUons, searching existing da!a sowces, ~thering and maintaining the data. needed. ·and completing and re\'iewing the collection of
     nformallon. Send C0.71ments regarding thfs burden estimate or any otller aspect of this collection of infonnalion, Including suggestions for reducing this burden, to the Director, Torts
    3ranch, Attention: Papenvork Reduction Staff, Cfwl Division, U.S. Department of Justice. Washington, DC 20530 or to the Office of Management and Budget Do not mail completed
    Orm(s} to these addresses.

                                                                                                                                                                        STANDARD FORM 95 REV. {2/2007) BACK
                     Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 9 of 11 Page ID #:9


                                                                         Law Offices
                                                         JAMES E. MAHFOOD
                                        25283 CABOT ROAD, SUITE 116
                                      LAGUNA HILLS, CALIFORNIA 92653
             Telephone: (949) 830-3700     JMahfood@MahfoodLaw.com                                         Fax: (949) 830-3239



                                                         Designation Authorization



                          I,     S; k"{ b.1Cn 2,0,.                             , hereby     authorize the LAW OFFICES OF
         . ...   - ...JAMES      E. MAHFOOD to represent my interests-·-regarding_rn_y
                       · - - ~ - - - ·-- . . -··· -- .. - · - · - . -· -----            .... -- . ------ . ·- . - - --··
                                                                             -· -· - - claim
                                                                                         .
                                                                                                for the date of loss of  .....
                       ~ \ 4 ::J+t-- , 2o\9                             .
                          I further authorize the LAW OFFICES OF JAMES E. MAHFOOD to receive
                  confidential and other documents regarding this claim, including, without limitation, medical
                  records, accident reports, paramedic, EMT and ambulance records, etc.


                          I declare under penalty of perjury that the foregoing is true and correct. Executed
                  on     Ju) '1 l- ~ -t..1:::- , '2.0 1'l              at Laguna Hills, California.



                          Client's Signature:


                               Name printed:




·-   ·--·-   ·-·-·   --------·---   ---~·--··-------·-   ---   ..   ·------·-   ·----·
Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 10 of 11 Page ID #:10




                              EXHIBIT 2




                             EXHIBIT 2
   Case 8:20-cv-02088-DFM Document 1 Filed 10/29/20 Page 11 of 11 Page ID #:11


                                                                                  1300 Pennsylvania Avenue :NW
                                                                                 ,Vilihingron, DC W229

                                                                                 US. Customs and
                                                                                 Border Protection


                                                                                        MAY 2 ~ Z&tll
       CERTIF!ED tvtAJLlRETIJR..NRECEIPT REQUESTED
         James E. Mahfood, Esq..
         Law Offices of James E.. Mahfuod
         25283 Cabot Road, Suite 116
. .. - - La,,"Ut!a.llills,.GA...9?653 _ ..

       Re:     FTCA Administrative Claim of Sky Michael Buroza

        Dear :Mt. !Yfahfood:

               Please be advised of the following decision regarding the administrative claims you filed
       on behalf of Sky Michael Buroza fur personal injuries and property damages stemming :from a
       vehicle. accident on July 7, 2019, involving a U.S. Border Patrol vehicle. After careful
       consider:ation of all the evidence in thls case, it_ is m;y decision to deny the claim in fulL

              Please be advised that if you are dissatisfied with this d,ecision, yoµ mayfile suit in an
       appropriate United States District Court no later than six months after the dai.'"e of this letter.


           ~a
       Raul Jc,.('VUU.
       Deputy'E-Hl.ief-~
        U.S. Border Patrol
